ROBERT L. BLAND, Judge.
The claim involved in this case is based upon an accident which occurred on a small wooden bridge on secondary road No. 30, in Cabell county, West Virginia, at a point about one hundred feet south of the junction of secondary road No. 28. On August 10, 1941, one Odell Thompson was driving a 1940 Ford 1%-ton truck, owned by claimant, Tom Hash, of route No. 1, Barboursville, West Virginia. He was returning with the truck from North Carolina with a load of bulk peaches for delivery at the Hash farm about a mile from where the accident occurred. As he was crossing the bridge about nine o’clock on the night of the above mentioned date the floor of the bridge first gave way under the left rear wheel of the truck, causing the truck to tilt sidewise and thereby spill its load of peaches in the creek bed. Thereafter the right rear wheel of the truck broke through the bridge. The collapse of the bridge damaged the truck badly and caused the loss of the peaches with which it was loaded. It appears from the record that 1he bridge was in a state of decay and badly in need of repairs. The accident was the direct result of rotten log stringers. No notice was posted on either end of the bridge indicating maximum safety weight of load, as required by law.
The necessary cost of repairing the truck amounted to $39.78. It is shown that the truck carried one hundred and fifty bushels of peaches. The value of the peaches was $1.00 per bushel. Twenty bushels, of the value of fifty cents per bushel, were salvaged. The claimant’s actual total damages are $179.78. Respondent recommends the payment of this amount. Such *140payment is approved by the attorney general. We find the claim to be meritorious.
Award is, therefore, entered in favor of claimant, Tom Hash, for the said sum of one hundred and seventy-nine dollars and seventy-eight cents ($179.78).